Exhibit 10.4
Northrop Grumman Executive Health Plan Matrix

                Plan Feature     Benefit    
Eligibility
    Employee + Spouse & Eligible Dependents    
Medical Plan
    Premium PPO Plan administered by Anthem Blue Cross Blue Shield    
   Coverage
    100% coverage, for all eligible plan expenses    
   Annual Deductible
    No annual deductible    
   Co-payment/Co-insurance
    No co-payment/No co-insurance    
   Preventive Care Coverage
    No limits as long as procedures fall under Anthem’s Guidelines    
Prescription Drug Coverage
    Covered under Medical Plan    
   Annual Deductible
    No annual deductible    
   Coverage — retail    
   30 — day supply
    100% coverage, when network pharmacy is utilized    
   Coverage — mail order    
   90 — day supply
    100% coverage, when network pharmacy is utilized    
Vision and Hearing Coverage
    $500 vision/ $500 per ear per plan year — per covered individual    
Acupuncture and Acupressure
    20 visits [combined] — per person, per plan year    
Chiropractic Care
    40 visits per benefit plan year    
Physical Therapy
    50 visits per benefit plan year (in and out-of-network combined)    
Speech Therapy
    50 visits per benefit plan year (in and out-of-network combined)    
Occupational Therapy
    50 visits per benefit plan year (in and out-of-network combined)    
Mental Health Coverage
Inpatient treatment must be pre-authorized by Value Options(800) 982-8161

Mental Health Maximums
    Mental health is 100% covered (in and out-of-network combined) Unlimited
office visits (in and out-of-network)

Combined Lifetime Limits — included in $2 million per person Medical lifetime
maximum    
Health Plan Lifetime Maximums
    $2,000,000.00 per covered individual, including mental health benefits    
Dental Plan
    Premium PPO Plan administered by Delta Dental    
   Annual maximum
    $4,000 per person — per benefit plan year    
   Coverage
    100% coverage, for all eligible plan expenses up to annual maximum    
   Annual Deductible
    No annual deductible    
   Co-payment/Co-insurance
    No co-payment/No co-insurance    
 
         
Eligibility
    Employee    
Life Insurance Coverage
    Company-paid life insurance 3x Annual base salary up to a maximum of
$2 million    
Accidental Death & Dismemberment (AD&D) Coverage
    Company-paid accidental death & dismemberment insurance — 6 x Annual base
salary up to a maximum of $1 million    
Long-Term Disability (LTD)
    Company-paid basic LTD benefit of 75% of monthly base salary, up to a
maximum monthly benefit of $25,000    
Executive Physicals
    $2,000/year allowance for executive physical — coverage under Perquisite
Program (covers employee only)    

Effective 07/01/08

